Citation Nr: 0410067	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  02-17 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a claim of entitlement to service connection 
for an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The appellant served on active duty from December 28, 1979 to 
January 23, 1980.  

This matter has come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (the 
RO).

Procedural history 

A review of the record reveals that the appellant's original claim 
for service connection for an acquired psychiatric disorder was 
denied by the Board in an August 1982 decision.  The Board again 
denied the claim in January 1988.  

In a February 2001 rating decision, the RO in Indianapolis, 
Indiana determined that new and material evidence had not been 
submitted to reopen the previously-denied claim of entitlement to 
service connection for a psychiatric disability.  The appellant 
did not file an appeal as to that decision.  

In June 2001, the appellant requested that his claim for service 
connection for an acquired psychiatric disorder be reopened.  In a 
March 2002 decision, the RO declined to reopen the claim.  The 
appellant has perfected an appeal as to that decision. 


FINDINGS OF FACT

1.  An unappealed February 2001 RO rating decision determined that 
new and material evidence had not been submitted to reopen the 
appellant's previously-denied claim of entitlement to service 
connection for an acquired psychiatric disorder.  

2.  Evidence received since the February 2001 RO decision does not 
bear directly and substantially upon the specific matter under 
consideration and is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The February 2001 rating decision is final.  Evidence received 
since the February 2001 rating decision is not new and material 
and the appellant's claim of entitlement to service connection for 
an acquired psychiatric disorder is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §  3.156 (as in effect prior to 
August 29, 2001); 38 C.F.R. §§ 3.104(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is ultimately seeking service connection for an 
acquired psychiatric disorder sustained in service.  As explained 
in greater detail below, as an initial matter the Board must 
determine whether new and material evidence has been received 
which is sufficient to reopen his previously-denied claim.  

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)].  This law eliminated the 
former statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
but not yet final as of that date.  However, the VCAA appears to 
have left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceeding 
to evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit under 
a law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA and 
the implementing regulations in light of the record on appeal, and 
for reasons expressed immediately below finds that the development 
of this issue has proceeded in accordance with the provisions of 
the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].  The Board observes that the United States 
Court of Appeals for Veterans Claims (the Court) held in 
Quartuccio that the notice provisions of the VCAA apply to cases, 
such as this, in which a claimant seeks to reopen a previously 
denied claim.

A letter was sent to the appellant in December 2001 explaining 
what evidence was needed to complete his claim.  In particular, 
the appellant was advised that "new and material evidence" was 
required to reopen his claim and informed as to what the evidence 
must show to qualify as such.  The appellant was also informed by 
means of this letter as to what evidence he was required to 
provide and what evidence VA would attempt to obtain on his 
behalf.  The letter explained that VA would attempt to obtain 
private medical records that would support his claim, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  

The Board acknowledges the representative's assertion that the 
December 2001 letter did not notify the appellant of the evidence 
needed to support a grant of service connection for an acquired 
psychiatric disorder.  See Written Brief Presentation, dated March 
23, 2004.  However, a review of the December 2001 letter clearly 
shows that the appellant was in fact so notified.  Specifically, 
the appellant was advised that to establish service connection for 
a disability, the evidence must show three things: (1) an injury 
in military service or a disease that began in or was made worse 
during military service, OR an event in service causing injury or 
disease; (2) a current physical or mental disability; and, (3) a 
relationship between the current injury or disease and service.  
The appellant received specific, detailed instructions as to what 
was required of him.  In short, the record indicates that the 
appellant received appropriate notice under 38 U.S.C.A. § 5103 and 
Quartuccio.




Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to assist 
a claimant in the development of a previously finally denied claim 
does not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).  

The Board notes that in his June 2001 request to reopen his claim 
the appellant claimed treatment at Balboa Naval Hospital while in 
service for a "nervous breakdown" and asked VA to obtain these 
records.  See reopen claim, received in June 2001.  However, a 
review of the claims file reveals that in May 1999 a request was 
made to the service department for a search of records for the 
appellant at Balboa Hospital.  A January 2001 response indicated 
that an investigation was conducted and no records for the 
appellant were listed in the registry.  The Board additionally 
observes that the appellant's service lasted less than one month 
and that his medical history during that time is well documented 
and includes no reference to psychiatric problems, much less a 
hospitalization.  It is clear that any further attempts to locate 
purported service medical records would be a useless expenditure 
of government resources.   

In a July 2003 statement, the appellant notified VA that he had no 
further evidence to submit and that he wished to waive the 60 day 
suspense period and have his claim adjudicated.

In short, the Board concludes that the provisions of the VCAA have 
been complied with to the extent required under the circumstances 
presented in this case.  



Pertinent Law and Regulations

Service connection - in general 

Service connection may be granted if the facts, shown by the 
evidence, establish that a disease or injury resulting in 
disability was incurred coincident with service in the Armed 
Forces. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

Notwithstanding the lack of a diagnosis of a disability during 
service, service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Chelte v. Brown, 10 Vet. App. 268 (1997).

No compensation shall be paid if a disability is the result of the 
appellant's own willful misconduct, including the abuse of alcohol 
or drugs.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. § 
3.1(n), 3.301 (2003).

Personality disorders are deemed to be congenital or developmental 
abnormalities and are not considered to be disabilities for the 
purposes of service connection. 
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2003); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction (the 
RO) that are not appealed in the proscribed time period are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2003).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to substantiate 
the claim and present the reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2003)].  This change in the law 
pertains only to claims filed on or after August 29, 2001.  
Because the appellant's claim to reopen was initiated in June 
2001, prior to August 2001, his claim will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001).

New and material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001).  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the 
Board must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, 
if new and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Factual Background

As noted in the Introduction, the appellant's claim for service 
connection for an acquired psychiatric disorder was previously 
denied by the Board in decisions dated in August 1982 and January 
1988.  In February 2001, the RO determined that new and material 
evidence had not been received to reopen the claim.  The appellant 
did not appeal that decision.

The "old" evidence 

At the time of the February 2001 rating decision, the evidence of 
record included the appellant's service medical records, which are 
pertinently negative.  The appellant had active service from 
December 28, 1979 to January 23, 1980, and is credited with 26 
days of active service.  He was discharged by reason of failure to 
meet enlistment physical standards due to a chronic kidney 
problem.  The service medical records do not document any 
psychiatric complaints or treatment.  

A March 1980 VA outpatient treatment record entry reflects that 
the appellant stated that he had been "nervous" ever since leaving 
the service.  His complaints included anxiety and an inability to 
get a job.  The diagnosis was situational anxiety.  

The appellant filed a claim of entitlement to service connection 
for a psychiatric disability.  In an August 1982 decision, the 
Board denied entitlement to service connection for an acquired 
psychiatric disorder on the basis that the medical evidence 
indicated that the appellant had a personality disorder for which 
service connection could not be granted, not an acquired 
psychiatric disability.  

A June 1985 VA outpatient treatment record noted a diagnosis of 
adjustment disorder with depression.  

In an August 1988 decision, following a de novo review, the Board 
again denied entitlement to service connection for an acquired 
psychiatric disorder.  The Board, although noting a diagnosis of 
an acquired psychiatric disability, found that the psychiatric 
disorder was not present in service and post-dated service.  

VA and private medical records dated between 1991 and 1998 reflect 
that the appellant was hospitalized on multiple occasions for drug 
abuse.  A diagnosis of schizophrenia was noted in September 1993.  
A report from the Social Security Administration shows that the 
appellant was found disabled as of January 5, 1998 with a primary 
diagnosis of affective disorders and a secondary diagnosis of 
personality disorder.  A May 1999 statement from Dr. J.H. 
indicates that the appellant was admitted at Behavioral Healthcare 
of Northern Indiana with a diagnosis of bipolar disorder, mixed 
type and status post head injury.  

A January 2001 treatment record from Dr. M.L. shows that the 
appellant reported that while in service he suffered a loss of 
consciousness in the shower and fell and suffered a closed head 
trauma.  Dr. L. diagnosed crack cocaine dependence "with recent 
remission per veteran"; rule out schizophrenia.  

In a February 2001 rating decision, the Indianapolis RO declined 
to reopen the appellant's claim on the basis of new and material 
evidence.  The denial was predicted on a finding that the 
appellant had not submitted evidence showing that the claimed 
psychiatric disorder was related to his period of service.  The 
appellant was duly notified of that decision.  He did not file an 
appeal.  

In June 2001, the appellant filed a request to reopen his claim 
with the Detroit RO.  

Evidence added to the record after February 2001

The evidence added to the record since the February 2001 rating 
decision consists of a July 2002 medical statement from Havenwyck 
Mental Health System and VA treatment records dated from 1988 to 
2002.  This evidence will be analyzed below.  



Analysis

The unappealed February 2001 decision is final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  As explained above, the appellant's 
claim for service connection for an acquired psychiatric disorder 
may only be reopened if he submits new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).   Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally submitted (i.e. after February 2001) evidence bears 
directly and substantially upon the specific matter under 
consideration, namely whether the appellant's current psychiatric 
disability is related to his brief military service.  

The Board observes that some of the VA records, mainly discharge 
summaries dated in 1991 and 1992, were previously of record when 
the RO considered the claim in 2001. These are, therefore, 
duplicative of evidence already of record and therefore does not 
constitute new and material evidence within the meaning of 38  
C.F.R. § 3.156.  

While the remainder of the medical evidence may be considered 
"new" in that it was not of record at the time of the 2001 RO 
decision, it is not "material".  These records either pertain to 
unrelated conditions or reflect current treatment and diagnosis of 
a psychiatric disorder (paranoid type schizophrenia with cocaine 
dependence) without any indication that the psychiatric disability 
was incurred in service.  There is no additionally received 
medical evidence which indicates or even suggests that any 
currently diagnosed psychiatric disability is etiologically 
related to the appellant's period of service.  The Court has held 
that medical evidence which merely documents continued diagnosis 
and treatment of disease, without addressing the crucial matter of 
medical nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 
Vet. App. 277, 280 (1994).  The additional medical evidence is 
therefore not so significant that it must be considered in order 
to fairly decide the merits of the claims.

The appellant has recently reiterated, in March 2002, that his 
current psychiatric problems are related to a purported head 
injury during service.  This is duplicative of similar contentions 
raised in the past and is therefore not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, it is now well-
established that a layperson without medical training, such as the 
appellant, is not qualified to render a medical opinion regarding 
the etiology of disorders and disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In Routen v. Brown, 10 
Vet. App. 183, 186, (1997), the Court specifically noted that 
"[l]ay assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  

Because there is still no competent medical evidence that a 
psychiatric disability existed in service or that the appellant's 
current psychiatric disability is etiologically related to 
service, the new evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

In short, the appellant has not submitted competent medical 
evidence which serves to link the appellant's psychiatric disorder 
to service.  The evidence which has been presented since February 
2001 is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  See38 C.F.R. § 3.156 
(2001); see also Hodge, supra.  Therefore, the Board finds that 
the appellant's attempt to reopen his claim of entitlement to 
service connection for an acquired psychiatric disorder is 
unsuccessful.  The recently submitted evidence not being both new 
and material, the claim of service connection for an acquired 
psychiatric disorder is not reopened and the benefit sought on 
appeal remains denied.


ORDER

New and material evidence has not been received with which to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  The claim remains denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



